334 S.W.3d 922 (2011)
Arthur MANNING, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94695.
Missouri Court of Appeals, Eastern District, Division One.
March 22, 2011.
*923 Jessica M. Hathaway, St. Louis, MO, for Appellant.
Chris Koster, Atty. Gen., Jayne T. Woods, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and DAVID ASH, Sp. J.

ORDER
PER CURIAM.
Arthur Manning appeals the motion court's denial of his 29.15 motion to vacate judgment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).